                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

MONICA HOWERTON                                                                PLAINTIFF

VERSUS                                  CIVIL ACTION NO. 1:20-CV-00067-HSO-JCG

GULFSIDE CASINO PARTNERSHIP
DBA ISLAND VIEW CASINO RESORT
AND RHONDA ROBERTSON,
INDIVIDUALLY                                                                DEFENDANTS

        DEFENDANT RHONDA ROBERTSON’S MEMORANDUM BRIEF
         IN SUPPORT OF HER MOTION FOR SUMMARY JUDGMENT

       NOW COMES this Defendant, Rhonda Robertson, by and through her attorneys

of record, Brown Buchanan P.A., and in support of her Motion for Summary Judgment,

provides the Court with her Memorandum Brief.

                                    I. BACKGROUND

       This is an employment discrimination claim brought by Plaintiff against the

Defendant Gulfside Casino Partnership (Island View). Plaintiff was terminated because

she falsified company documents she provided in support of a complaint she was making

about another employee (Michael Carter). Sworn Declaration of Deanna Ladner,

attached as Exh. “1”. After an investigation into Plaintiff’s complaint, including taking

into consideration the accounts provided by several witnesses, it was determined that

Plaintiff was untruthful in her voluntary statement she provided to Island View. Id. For

reasons unknown, Plaintiff has asserted a state law claim of tortious interference against

Rhonda Robertson, individually, because of Plaintiff’s termination. Ms. Robertson is the



                                          Page 1 of 8
former Human Resources Manager for Gulfside. Sworn Declaration of Rhonda Robertson,

attached as Exh. “2”.

         At all relevant times, Ms. Robertson was acting within the course and scope of her

employment with Gulfside when she dealt with Plaintiff. Id. Pursuant to Island View’s

applicable policies and procedures, Plaintiff was terminated on August 3, 2017. Id. Ms.

Robertson retired on October 11, 2019, because of health issues. Id. Ms. Robertson is

currently being treated for Lung Adenocarcinoma, Stage IV. Id.

         After this lawsuit was filed, Plaintiff was asked – because of Ms. Robertson’s current

health condition – to dismiss Mr. Roberston from this lawsuit.1 Plaintiff refused to dismiss

her state law claim of tortious interference against Ms. Robertson. Instead, Plaintiff wants

to frivolously maintain that Ms. Robertson tortiously interfered with her (Plaintiff’s)

employment relationship with Island View.

         The foundation of Plaintiff’s tortious interference claim is that Plaintiff was

terminated because she falsified documentation when she made a claim against another

employee. Exh. “1”; Exh. “2”. The Mississippi Department of Employment Security

(MDES) – after a hearing in which evidence was presented and witnesses were heard –

held: “The employer discharged the claimant for a violation of the employer’s policy. The

claimant was aware of the employer’s policy and the failure of the claimant to adhere to the

employer’s policy does constitute misconduct as that term is defined.” Exh. “1”.




1
 Plaintiff was told that Ms. Robertson would provide a de bene esse deposition as soon as practicable for all the
parties.

                                                     Page 2 of 8
                                         II. ISSUE

       In her First Amended Complaint, Plaintiff asserts a state law claim for tortious

interference against Ms. Robertson. This tortious interference claim is the same claim

Plaintiff asserted before the Mississippi Department of Employment Security (MDES).

Exh. “1”; Exh. “2”. In the MDES proceeding, after a hearing in which evidence was

considered and witnesses were heard, MDES – when denying Plaintiff’s unemployment

claim – held: “The employer discharged the claimant for a violation of the employer’s

policy. The claimant was aware of the employer’s policy and the failure of the claimant to

adhere to the employer’s policy does constitute misconduct as that term is defined.” Exh.

“1”.

       As set forth below, the finding of the MDES is preclusive. Because Plaintiff’s claim

has been conclusively adjudicated – and rejected – by MDES, her state law claim of tortious

interference against Ms. Robertson is barred by the doctrine of res judicata. Therefore,

Plaintiff’s First Amended Complaint, as to Ms. Robertson, should be dismissed with

prejudice.

                                        III. RULE

       Under Mississippi law, administrative decisions are given preclusive effect.

Johnson v. Miss. Power Co., 2014 U.S. Dist. LEXIS 37493, 4 - 5 (S.D. Miss. 2014)

(citations omitted). The decisions of the Mississippi Employment Security Commission

(MESC) are given preclusive weight in Mississippi courts, if supported by the evidence

and in the absence of fraud. Cox v. DeSoto County, Miss., 564 F.3d 745, 748 (5th Cir.

2009). See also Stafford v. True Temper Sports, 123 F.3d 291, 295 (5th Cir. 1997) (MDES

                                          Page 3 of 8
decisions have preclusive weight in Mississippi courts) (citing Miss. Code. Ann. § 71-5-

531).

        Because the issue raised in the case at bar was previously adjudicated by the

MDES, the MDES’s decision should be given preclusive effect. Therefore, the case sub

judice should be dismissed with prejudice as to Ms. Robertson.

                                        IV. ANALYSIS

                                        A. Res Judicata

        The elements of res judicata are: 1) the parties to both actions are identical (or at

least in privity); 2) the judgment in the first action is rendered by a court of competent

jurisdiction; 3) the first action concluded with a final judgment on the merits; and, 4) the

same claim or cause of action is involved in both suits. Ellis v. Amex Life Inc. Co., 211 F.

3d 935, 937 (5th Cir. 2000).

        In the case at bar, all the elements of res judicata are present. First, Plaintiff’s claim

for unemployment benefits involved the same parties as involved in the case at bar;

Plaintiff, Island View and Ms. Robertson acting within the course and scope of her

employment with Island View. Exh. “1”; Exh. “2”. Second, the judgment of the MDES

was rendered by a state agency of competent jurisdiction. Third, Plaintiff’s unemployment

claim ended with a final judgment on the merits from which she did not appeal. Exh. “1”.

And fourth, the claim presented in the MDES proceeding is the same claim presented in the

case at bar; Plaintiff was terminated for misconduct, specifically, providing false

information regarding a claim against another employee. Exh. “1”; Exh. “2”. Therefore,



                                             Page 4 of 8
Plaintiff’s claim against Ms. Robertson is precluded by the doctrine of res judicata. It is

immaterial that Plaintiff’s prior claim was decided by a state agency and not a court of law.

       When a state agency acting in a judicial capacity resolves disputed issues of fact that

are properly before it, and which the parties had an adequate opportunity to litigate, federal

courts must give the state agency’s fact finding the same preclusive effect to which it would

be entitled in state court. Cox, 564 F.3d at 748. A state agency’s findings of fact are

conclusive if supported by the evidence and in the absence of fraud. Raiola v. Chevron

U.S.A. Inc., 872 So. 2d 79, 84 (¶ 16) (Miss. Ct. App. 2004).

       In Plaintiff’s First Amended Complaint, she alleges Ms. Robertson is liable to her

based on the alleged tortious interference of Plaintiff’s business relationship with the

Defendant, Island View. First Amended Complaint at 4 (¶ 22), attached as Exh. “3”.

Plaintiff alleges this tortious interference arose when Ms. Robertson – after conducting an

investigation into Plaintiff’s claims – determined Plaintiff provided false information

regarding a claim against another employee. Exh. “2”; Exh. “3” at 3 (¶ 15). As a result,

Plaintiff was terminated. Exh. “2”; Exh. “3” at 3 (¶ 16).

       The issue presented to MDES was the same issue being raised in the First Amended

Complaint: “The claimant made a complaint to her employer of sexual harassment by a

fellow employee. An investigation into the details of the allegation was completed by the

employer and the employer determined the claimant had misrepresented the facts in a

written statement provided to the employer charging sexual harassment. The claimant was

discharged on August 3, for this policy violation.” Exh. 1; Exh. “2”. After hearing the



                                           Page 5 of 8
facts, the MDES held: “The employer discharged the claimant for a violation of the

employer’s policy.” Exh. “1”.

       Because the issue raised in the case at bar – against Ms. Robertson – was

previously adjudicated by the MDES, the MDES’s decision should be given preclusive

effect. Plaintiff was discharged for a violation of Island View’s policy. Therefore, the

case sub judice should be dismissed with prejudice as to Ms. Roberston.

                                   B. Collateral Estoppel

       The doctrine of collateral estoppel is “often considered the cousin of res judicata.”

Gibson v. Williams, 186 So. 3d 836, 845 (¶ 21) (Miss. Sup. Ct. 2016). Collateral estoppel

protects parties from re-litigating an identical issue with the same party (or his privy) and

promotes judicial economy by preventing needless litigation. Id. Collateral estoppel

applies to those issues actually litigated. Gibson, 186 So. 3d at 845 (¶ 22). For collateral

estoppel to apply, the issue had to have been actually litigated in the former action; the issue

was determined in the former action; and, the issue was essential to the judgment in the

former action. Gibson, 186 So. 3d at 845 (¶ 21).

       In the case at bar, all the elements of collateral estoppel apply. The issue of Plaintiff

providing Island View with false information was actually litigated before the MDES. Exh.

“1”. The MDES determined that Plaintiff provided false information. Exh. “1”. And, the

fact that Plaintiff provided false information was essential to the judgment of the MDES.

Exh. “1”. Therefore, based on the doctrine of collateral estoppel, Plaintiff’s claim against

Mr. Robertson should be precluded and dismissed with prejudice.



                                           Page 6 of 8
                                  V. CONCLUSION

      The issue raised in the case at bar – against Ms. Robertson – was previously

adjudicated by the MDES. The MDES determined that Plaintiff was terminated for

misconduct; she falsified company records in support of her claim of harassment against

another employee. The MDES’s decision that Plaintiff was terminated for providing false

information should be given preclusive effect. Therefore, the case sub judice should be

dismissed with prejudice as to Rhonda Robertson.

      This the 2nd day of April, 2020.

                                  Respectfully submitted,

                                  RHONDA ROBERTSON

                                  BY:     BROWN BUCHANAN P.A.


                                  BY:       /s/Patrick R. Buchanan________________
                                          PATRICK R. BUCHANAN (MSB #8439)



BROWN BUCHANAN P.A.
234 Caillavet Street, SUITE 100
POST OFFICE BOX 1377
BILOXI, MS 39533-1377
TELEPHONE: (228) 374-2999
FACSIMILE: (228) 435-7090
mailb@brownbuchanan.com




                                         Page 7 of 8
                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have this day electronically filed a true and

correct copy of the foregoing pleading with the Clerk of Court using the ECF system which sent

notification of such filing to the following:


                                      Louis H. Watson, Jr.
                                          Nick Norris
                                    Watson & Norris, PLLC
                                  1880 Lakeland Drive, Suite G
                                      Jackson, MS 39216

                                        Nan Alessandra
                                       Phelps Dunbar LLP
                                          Canal Place
                                   365 Canal Street, Suite 2000
                                     New Orleans, LA 70130

       This the 2nd day of April, 2019.


                                                   /s/Patrick R. Buchanan______________
                                                 PATRICK R. BUCHANAN (MSB #8439)




                                                Page 8 of 8
